DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (US 2007/0036960) in view of Seven et al. (Nucleating Agents for High-Density Polyethylene-A Review, Polymer Engineering and Science, 2016, 541-554).
Considering Claims 1-14:  Lambert et al. teaches an additive composition comprising a calcium salt of 1,2-hexahydrophthalic acid/1,2-cyclohexanedicarboxylate and zinc stearate (Example 1).  Lambert et al. teaches the salt as being cis-hexahydrophthalic acid (¶0037).
	Lambert et al. is silent towards the BET specific surface area of the calcium-hexahydrophthalic acid.  However, Seven et al. teaches that increasing the surface area of a nucleating agent increases the efficiency of nucleation, by increasing the number of available nucleating sites (pg. 549).  It would have been obvious to a person having ordinary skill in the art to have increased the BET specific surface area of the salt of Lambert et al., and to have determined the optimum value through routine experimentation.  The motivation to do so would have been to increase the nucleation efficiency by increasing the number of available nucleating sites.
Considering Claim 15:  Lambert et al. teaches providing a thermoplastic polymer, providing the additive, combining the thermoplastic polymer and the additive to form an admixture, heating the admixture above the melting point of the polymer, and cooling the mixture below the melting point (¶0031; 0038-39).
Considering Claims 16-18:  Lambert et al. teaches the polymer as being a polyolefin, such as polypropylene or polyethylene (¶0022).
Considering Claims 19 and 20:  Lambert et al. teaches adding the calcium-hexahydrophthalic acid at 1000 ppm (Example 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 6,599,971 in view of Seven et al. (Nucleating Agents for High-Density Polyethylene-A Review, Polymer Engineering and Science, 2016, 541-554). 
Considering Claims 1-6:  Claim 2 of Patent ‘971 teaches a 1,2-cyclohexanedicarboxylate for use as a nucleating agent for a polymer.  
	Patent ‘971 is silent towards the BET specific surface area of the calcium-hexahydrophthalic acid.  However, Seven et al. teaches that increasing the surface area of a nucleating agent increases the efficiency of nucleation, by increasing the number of available nucleating sites (pg. 549).  It would have been obvious to a person having ordinary skill in the art to have increased the BET specific surface area of the salt of Patent ‘971, and to have determined the optimum value through routine experimentation.  The motivation to do so would have been to increase the nucleation efficiency by increasing the number of available nucleating sites.

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive, because:
The applicant’s argument that the teaching of Seven et al. would not be applicable to calcium-1,2-cyclohexanedicarboxylate salts is not persuasive.  The teaching of Seven et al. is a general teaching applicable to nucleating agents.  This is further confirmed by the teaching in the section directed towards organic nucleating agents that particle size and surface morphology are important factors in determining the nucleating efficiency (pg. 547).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767